Citation Nr: 0033475	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  98-12 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for a low back disorder.  

2. Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran's separation records show that he served on 
active duty from June 1977 to January 1989 and that he had an 
additional two years, seven months, and twelve days of prior 
active duty.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1998 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

The appellant contends that he injured his back during a 
parachute jump while stationed at Fort Bragg, North Carolina.  
He reported that he had made nearly 1,000 parachute jumps in 
service.  The veteran's separation record shows that he has 
the Parachute Badge, and the service medical records show 
that he was a crewmember of the United States Army Parachute 
Team.  The RO should seek further information regarding the 
veteran's military occupation specialty by obtaining his 
service personnel records.

The veteran also reported that he had been treated for his 
back at Fort Bragg.  An August 1976 service medical record 
noted that the veteran pulled a muscle on the left side of 
his back while working on an aircraft.  An October 1982 
service medical record showed treatment for back pain which 
reportedly began while the veteran was running during 
physical training.  He was assessed with a pulled muscle. 
Thus, although the service medical records show treatment for 
the back, they do not show a back injury due to a parachute 
jump.  

A July 1986 service medical record noted that the veteran 
reported pain in the left knee after running more than one 
mile.  He had a positive patellar compression test, and the 
assessment was patellar-femoral syndrome.  Records show that 
the knee was also treated with physical therapy.

If the veteran believes there are other relevant service 
medical records which have not been associated with the 
claims folder, he is hereby advised to furnish the VA with 
information sufficient to locate such records.

In light of the veteran's current complaints and the fact 
that the service medical records show treatment of the back 
and left knee in service, the Board finds that a VA 
examination to determine the etiology of any currently 
diagnosed back and knee disorder is warranted.

The veteran is notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2000).  In 
this regard, the Board notes that the veteran may be 
incarcerated.  If that is the case, the Board advises the RO 
"to be certain that they tailor their assistance to the 
peculiar circumstances of confinement" as the United States 
Court of Appeals for Veterans Claims (Court) has held that 
incarcerated veterans "are entitled to the same care and 
consideration given to their fellow veterans."  Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995) (citing Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  The record must contain 
information concerning the efforts expended by the RO as 
regards scheduling and performing the examination. 

Service connection for low back and knee disorders was denied 
by the RO in February 1998 as claims that were not well 
grounded.  It is noted that, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supercedes 
the decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to develop the 
veteran's service personnel records.  Any 
information received should be associated 
with the claims folders.  The RO shall 
inform the veteran if the VA is unable to 
secure any of the records sought.

2.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his knees or back that has not already 
been made part of the record, and should 
assist him in obtaining such evidence.  In 
particular, the RO should make an effort 
to ensure that all relevant records of VA 
treatment have been obtained for review, 
including all records of treatment from 
the Murfreesboro VA Medical Center 
developed since October 1998.  Any 
additional evidence received should be 
associated with the claims folder.  The RO 
shall inform the veteran if the VA is 
unable to secure any of the relevant 
records sought.

3.  The veteran should be afforded a VA 
examination to determine the etiology of 
any currently diagnosed back and knee 
disorder, including arthritis.  If the 
veteran is incarcerated when the 
examination is scheduled, the RO should 
tailor its assistance to the 
circumstances of the veteran's 
incarceration, and the record must 
contain information concerning the 
efforts expended by the RO as regards 
scheduling and performing the 
examination.  The claims folder should be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should express an opinion as to:

a.  Whether it is at least as likely 
as not that any back or knee 
disorder diagnosed by the examiner 
was incurred in service, including 
whether it is related to the in-
service knee and back treatment 
noted above; and 

b.  Whether it is at least as likely 
as not that any arthritis of the 
back or knees diagnosed by the 
examiner was manifested to a 
compensable degree within one year 
of the veteran's discharge from 
service in January 1989.

A complete rationale for any opinion 
expressed should be included in the 
examination report. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (Nov. 17, 
2000) and 00-92 (Dec. 13, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If either of the benefits 
sought on appeal remain denied, the 
appellant and his representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



